Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 14, and 15 are independent

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 02/16/2021. As directed by the amendment, claims 1, 7, 14, and 15 are amended.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-7, of the Arguments/Remarks that "No combination of Zhou, Xu, and Seide Au describes or suggests each and every feature recited in Claim 1. In particular, the Office relies on Xu for allegedly describing "encodes using Elias recursive coding” as explained in the previous rejection of dependent claim 7, and the interview conducted on 02/17/2021. It is for these reasons Examiner believes the combination of Zhou, Au, Xu, and Seide disclose the current amended limitations in claims 1, 14, and 15. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 14, line 2, "means for storing a plurality of gradients of a loss function of the neural network" has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term "means" and functional language "for storing a plurality of gradients of a loss function of the neural network" without reciting sufficient structure to achieve the function. The specification discloses (paragraph 82) what the means for storing a plurality of gradients of a loss function of the neural network.
In Claim 14, line 4, "means for encoding the plurality of gradients" has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term "means" and functional language "for encoding the plurality of gradients" without reciting sufficient structure to achieve the function. The specification discloses (paragraph 82) what the means for encoding the plurality of gradients.
In claim 14, “a means for encoding distances between individual ones of the plurality of gradients which are not set to zero;” The specification in Para 0082 discloses a means for encoding distances.
In Claim 14, line 7, "means for sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network" has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term "means" and functional language "for sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network" without reciting sufficient structure to achieve the function. The specification discloses (paragraph 82) what the means for sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 6-9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et. al ("DOREFA-NET: TRAINING LOW BITWIDTH CONVOLUTIONAL NEURAL NETWORKS WITH LOW BITWIDTH", hereafter "Zhou") in view of Au (US 20100067688, hereafter "Au"), Xu, et al. ("Image Smoothing via L0 Gradient Minimization", hereafter "Xu"), and Seide, et al. ("1-Bit Stochastic Gradient Descent and its Application to Data-Parallel Distributed Training of Speech DNNs", In Proceedings of 15th Annual Conference of the International Speech Communication Association, hereafter "Seide").

Regarding Claim 1
Zhou discloses: A computation node of a neural network training system comprising (Zhou Abstract): a memory storing a plurality of gradients of a loss function of the neural network (Zhou p. 2 paragraph 5 2-bit gradients [gradients of loss function are stored in memory. Zhou's "objective function" is equivalent to this applications "loss functions"].);
an encoder which encodes (Zhou abstract CPU) the plurality of gradients (Zhou p.5 equation 12 [dr]) by setting a first set of the plurality of gradients to zero and a second set of the plurality of gradients to one of a plurality of quantization levels (Zhou p.5 equation 12 [equation 12 renders different quantization levels]. Setting gradients to zero and a non-zero quantized level inherently creates a first set and a second set.), according to a probability (Zhou p.5 equation 12 [N(k) is a random variable]) related to at least a magnitude of the individual gradient (Zhou p.5 equation 12 [ldrl is magnitude of gradient] ); 
Zhou does not explicitly disclose: using Elias recursive encoding.
However, Au discloses in the same field of endeavor: using Elias recursive encoding (Au paragraph 0012, “A universal code is a prefix code that maps positive integers to their corresponding binary codewords ... That is, given an arbitrary source with nonzero entropy, a universal code achieves average codeword length, which is at most a constant times the optimal possible for that source. Typical universal codes include Elias gamma coding, Elias delta coding, Elias omega coding [Spec states Elias omega coding is same as Elias recursive coding], Fibonacci coding, Levenstein coding, and Exp-Golomb coding.”).
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, and Au. One would be motivated to use the methods of Au in order to provide data compression techniques (Para 0038, Au).
Zhou and Au does not explicitly disclose: encodes each distance between individual ones of the plurality of gradients which are not set to zero; 
However Xu discloses in the same field of endeavor: encodes each distance between individual ones of the plurality of gradients which are not set to zero ([Section 2.1 1D Smoothing] “Our method counts amplitude changes discretely, written as c(f) = #{p | | fp − fp+1| ≠ 0}, (1) where p and p + 1 index neighboring samples (or pixels). | fp − fp+1| is a gradient w.r.t. p in the form of forward difference. #{} is the counting operator, outputting the number of p that satisfies | fp− fp+1| ≠ 0, that is, the L0 norm of gradient.” Examiner interprets c(f) as encoding each distance.);
 (Abstract Xu).
Zhou in view of Au, and Xu does not explicitly disclose: a processor which sends the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network.
	However Seide discloses in the same field of endeavor: a processor (Seide abstract GPU) which sends the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network (Seide p. 1060 section 3.1 The algorithm we use for aggregating the sub-gradients over computer nodes [send gradients to other nodes].).
	It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, Xu, and Seide. One would be motivated to combine the gradient quantization of Zhou with the quantized gradient being sent to other nodes as taught by Seide to speed up the learning of neural networks.
	
Regarding Claim 14
Zhou discloses: A computation node of a neural network training system comprising: means for storing a plurality of gradients of a loss function of the neural network (Zhou p. 2 paragraph 5 2-bit gradients [gradients of loss function are stored in memory. Zhou's "objective function" is equivalent to this applications "loss functions"].); means for encoding (Zhou abstract CPU) the plurality of gradients by setting a first set of the plurality of gradients to zero and a second set of the plurality (Zhou p.5 equation 12 [equation 12 renders different quantization levels]. Setting gradients to zero and a non-zero quantized level inherently creates a first set and a second set.) according to a probability (Zhou p.5 equation 12 [N(k) is a random variable]) related to a magnitude  of the individual gradient (Zhou p.5 equation 12 [ldrl is magnitude of gradient] ); 
Zhou does not explicitly disclose: using Elias recursive encoding.
However, Au discloses in the same field of endeavor: using Elias recursive encoding (Au paragraph 0012, “A universal code is a prefix code that maps positive integers to their corresponding binary codewords ... That is, given an arbitrary source with nonzero entropy, a universal code achieves average codeword length, which is at most a constant times the optimal possible for that source. Typical universal codes include Elias gamma coding, Elias delta coding, Elias omega coding [Spec states Elias omega coding is same as Elias recursive coding], Fibonacci coding, Levenstein coding, and Exp-Golomb coding.”).
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, and Au. One would be motivated to use the methods of Au in order to provide data compression techniques (Para 0038, Au).
Zhou in view of Au does not explicitly disclose: a means for encoding each distance between individual ones of the plurality of gradients which are not set to zero;
However Xu discloses in the same field of endeavor:  a means for encoding distances each distance between individual ones of the plurality of gradients which are not set to zero ([Section 2.1 1D Smoothing] “Our method counts amplitude changes discretely, written as c(f) = #{p | | fp − fp+1| ≠ 0}, (1) where p and p + 1 index neighboring samples (or pixels). | fp − fp+1| is a gradient w.r.t. p in the form of forward difference. #{} is the counting operator, outputting the number of p that satisfies | fp− fp+1| ≠ 0, that is, the L0 norm of gradient.” Examiner interprets c(f) as encoding each distance.);
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, and Xu. Doing so can provide an optimization framework making use of L0 gradient minimization (Abstract Xu).
Zhou in view of Au, and Xu does not explicitly disclose:  means for sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network;
 However, Seide discloses in the same field of endeavor: means for sending the encoded plurality of gradients (Seide abstract GPU) to one or more other computation nodes of the neural network training system over a communications network (Seide p. 1060 section 3.1 The algorithm we use for aggregating the sub-gradients over computer nodes [send gradients to other nodes].).;
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, Xu, and Seide. One would be motivated to combine the gradient quantization of Zhou with the quantized gradient being sent to other nodes as taught by Seide to speed up the learning of neural networks.

Regarding Claim 15
Zhou discloses: A computer implemented method at a computation node of a neural network training system comprising: storing at a memory a plurality of gradients (Zhou p. 2 paragraph 5 2-bit gradients [gradients of loss function are stored in memory. Zhou's "objective function" is equivalent to this applications "loss functions"].); encoding the plurality of gradients by setting a first set of the plurality of gradients to zero and a second set of the plurality of gradients to a quantization threshold (Zhou p.5 equation 12 [equation 12 renders different quantization levels]. Setting gradients to zero and a non-zero quantized level inherently creates a first set and a second set.) according to a probability (Zhou p.5 equation 12 [N(k) is a random variable]) related to a magnitude of the individual gradient divided by the magnitude of the plurality of gradients (Zhou p.5 equation 12 [ldrl is magnitude of gradient] ); 
Zhou does not explicitly disclose: using Elias recursive encoding.
However, Au discloses in the same field of endeavor: using Elias recursive encoding (Au paragraph 0012, “A universal code is a prefix code that maps positive integers to their corresponding binary codewords ... That is, given an arbitrary source with nonzero entropy, a universal code achieves average codeword length, which is at most a constant times the optimal possible for that source. Typical universal codes include Elias gamma coding, Elias delta coding, Elias omega coding [Spec states Elias omega coding is same as Elias recursive coding], Fibonacci coding, Levenstein coding, and Exp-Golomb coding.”).
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, and Au. One would be motivated to use the methods of Au in order to provide data compression techniques (Para 0038, Au).

However Xu discloses in the same field of endeavor:  encoding distances each distance between individual ones of the plurality of gradients which are not set to zero ([Section 2.1 1D Smoothing] “Our method counts amplitude changes discretely, written as c(f) = #{p | | fp − fp+1| ≠ 0}, (1) where p and p + 1 index neighboring samples (or pixels). | fp − fp+1| is a gradient w.r.t. p in the form of forward difference. #{} is the counting operator, outputting the number of p that satisfies | fp− fp+1| ≠ 0, that is, the L0 norm of gradient.” Examiner interprets c(f) as encoding each distance.);
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, and Xu. Doing so can provide an optimization framework making use of L0 gradient minimization (Abstract Xu).
Zhou in view of Au, and Xu does not explicitly disclose: sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network;
However Seide discloses in the same field of endeavor: sending the encoded plurality of gradients to one or more other computation nodes of the neural network training system over a communications network (Seide p. 1060 section 3.1 The algorithm we use for aggregating the sub-gradients over computer nodes [send gradients to other nodes].).
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, Xu, and Seide. One would be motivated to combine the gradient quantization 

Regarding Claim 2
Zhou in view of Au, Xu and Seide discloses: The computation node of claim 1 wherein the encoder encodes the plurality of gradients according to a probability related to a magnitude of a vector of the plurality of gradients (Zhou p.5 equation 12 [maxo ldrl)].

Regarding Claim 3
Zhou in view of Au, Xu and Seide: The computation node of claim 1, wherein the encoder encodes the plurality of gradients according to a probability related to at least the magnitude of the individual gradient divided by the magnitude of a vector of the plurality of gradients (Zhou p.5 equation 12 [dr/ (maxo (ldrl))].).

Regarding Claim 4
Zhou in view of Au, Xu and Seide discloses: The computation node of claim 1 wherein the encoder sets individual ones of the gradients to zero according to the outcome of a biased process, the bias being calculated from at least the magnitude of the individual gradient (Zhou p.5 equation 12. [Biased process is interpreted as a discrete random variable.]).

Regarding Claim 6
 (Au paragraph 0012 A universal code is a prefix code that maps positive integers to their corresponding binary codewords).

 Regarding Claim 7
Zhou in view of Au, Xu, and Seide discloses: The computation node of Claim 1 wherein encoding using Elias recursive coding (Au paragraph 0012 A universal code is a prefix code that maps positive integers to their corresponding binary codewords ... That is, given an arbitrary source with nonzero entropy, a universal code achieves average codeword length, which is at most a constant times the optimal possible for that source. Typical universal codes include Elias gamma coding, Elias delta coding, Elias omega coding [Spec states Elias omega coding is same as Elias recursive coding], Fibonacci coding, Levenstein coding, and Exp-Golomb coding.) comprises encoding a position of a first nonzero entry of a set of quantization levels in an interval [0,1] ([Page 4-5], Zhou equations 11-12 “The above function first applies an affine transform on the gradient, to map it into [0, 1], and then inverts the transform after quantization.”). 

Regarding Claim 8
Zhou in view of Au, Xu, and Seide discloses: The computation node of claim 1 wherein the encoder encodes the plurality of gradients according to a probability related to a tuning parameter (Zhou equation 12 [k]) which controls a trade-off between  (Zhou p.8 balancing between multiple factors like training time; Zhou Fig. 1 [Fig. 1 shows epochs (epoch is iteration; More iterations is more training time) and each plot has designation of W-A-G where G is the number of bits of the gradient. Fig. 1 shows the tradeoff between training time and number of bits. As the number of bits is reduced the training time is increased for a given accuracy.])

Regarding Claim 9
Zhou in view of Au, Xu, and Seide discloses: The computation node of claim 8 wherein the tuning parameter is selected according to user input (Zhou equation 12 [user selects k])

Regarding Claim 12
Zhou in view of Au, Xu and Seide discloses: The computation node of claim 1 comprising a decoder which decodes encoded gradients received from other computation nodes (Seide p. 1060 left column paragraph 2 The algorithm we use for aggregating the sub-gradients [gradient] over compute nodes ... Each compute node which it will receive in quantized form from all peer nodes [other computation nodes]), and wherein the processor updates weights of the neural network using the stored gradients and the decoded gradients (Seide p. 1059 eq. 1 [lambda is model weight]. equations in right column [Gijl(t) is stored gradient; Q"(-l)G"quant, ilg(t) is decoded gradient]).

Regarding Claim 13
Zhou in view of Au, Xu and Seide discloses: The computation node of claim 1 the memory storing weights (Seide p. 1059 eq. 1 [lambda is model weight]) of the neural network and wherein the processor updates the weights using the plurality of gradients and gradients received from the other computation nodes (Seide p. 1059 eq. I [lambda is model weight]. Equations in right column [Gijl(t) is stored gradient; Q"(l) G"quant, ilg(t) is decoded gradient]).

Regarding Claim 16
Zhou in view of Au, Xu and Seide discloses: The method of claim 15 comprising receiving a value of a tuning parameter (Zhou equation 12 [k]) which controls a trade-off between training time of the neural network and the amount of data sent to the other computation nodes (Zhou p. 8 balancing between multiple factors like training time; Zhou Fig. 1 [Fig. 1 shows epochs (epoch is iteration; More iterations is more training time) and each plot has designation of W-A-G where G is the number of bits of the gradient. Fig. 1 shows the tradeoff between training time and number of bits. As the number of bits is reduced the training time is increased for a given accuracy.]), and computing the probability using the value of the tuning parameter (Zhou p.5 equation 12 [N(k) is a random variable]).

Regarding Claim 17
 decoding encoded gradients received from other computation nodes (Seide p. 1060 left column paragraph 2 The algorithm we use for aggregating the sub-gradients [gradient] over compute nodes ... Each compute node which it will receive in quantized form from all peer nodes [other computation nodes]), and updating weights of the neural network using the stored gradients and the decoded gradients (Seide p. 1059 eq. 1 [lambda is model weight]. equations in right column [Gijl(t) is stored gradient; Q"(-l)G"quant, ilg(t) is decoded gradient]).

Regarding Claim 20
Zhou in view of Au, Xu and Seide discloses: The method of claim 15 comprising selecting the value of the tuning parameter according to user input (Zhou equation 12 [user selects k]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Au, Xu, Seide, in further view of Tseng ("Sparse Vectors", 3/15/1999,https://www.cs.umd.edu/Outreach/hsContest99/questions/node3 .html, hereafter "Tseng").

Regarding Claim 5
Zhou in view of Au, Xu, Seide and discloses: The computation node of claim 1.
Zhou in view of Au, Xu, and Seide does not explicitly disclose: wherein the encoder outputs a magnitude of the plurality of gradients, a list of signs of a plurality of 
However, Tseng discloses in the same field of endeavor: wherein the encoder outputs a magnitude of the plurality of gradients, a list of signs of a plurality of gradients which are not set to zero by the encoder, and relative positions of the plurality of gradients which are not set to zero by the encoder (Tseng paragraph 2 Generally, the entries of the list will correspond to the non-zero elements of the vector in order, with each entry containing the index [relative position] and value [magnitude] for that entry [Each value includes both a value and sign. For example, look above heading "Test data used in judging"].).
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, Xu, Seide, and Tseng. One would be motivated to use the methods of Tseng to compress data to improve the efficiency of storing a vector (Tseng inefficient to use a one-dimensional array to store a sparse vector).

Claim 10, 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Au, Xu, Seide in further view of Lin (US 20160328644), hereafter "Lin".

Regarding Claim 10
Zhou in view of Au, Xu, and Seide discloses: The computation node of claim 8.
Zhou in view of Au, Xu, and Seide does not explicitly disclose: wherein the tuning parameter is automatically selected according to bandwidth availability.
(Lin Abstract A new configuration [tuning parameter] for the machine learning process is determined based at least in part on the current system resources [bandwidth] and the performance specifications. The method also includes dynamically selecting between a current configuration and the new configuration based at least in part on the current system resources and the performance specifications)..
It would have been obvious of one of skill in the art at the time of filing to combine Zhou, Au, Xu, Seide, and Lin. One would be motivated to address the bandwidth issue taught in Seide (p. 1058 last paragraph Applied directly to typical training configurations, this process is infeasible due to the high bandwidth that it takes to exchange sub-minibatch gradients across nodes.).

Regarding Claim 11
Zhou in view of Au, Xu, Seide, and Lin discloses: The computation node of claim 8 wherein a value of the tuning parameter in use by the computation node is displayed at a user interface ((Lin [0030] local processing unit 202 may comprise a local state memory 204 and a local parameter memory 206 that may store parameters [tuning parameter] of a neural network [0092] a user interface (e.g., keypad, display, mouse, joystick, etc.))).

Regarding Claim 18
 (Lin Abstract A new configuration [tuning parameter] for the machine learning process is determined based at least in part on the current system resources [bandwidth] and the performance specifications. The method also includes dynamically selecting between a current configuration and the new configuration based at least in part on the current system resources and the performance specifications).

Regarding Claim 19
Zhou in view of Au, Xu, Seide and Lin discloses: The method of claim 15 comprising outputting the value of the tuning parameter at a graphical user interface (Lin [0030] local processing unit 202 may comprise a local state memory 204 and a local parameter memory 206 that may store parameters [tuning parameter] of a neural network [0092] a user interface (e.g., keypad, display, mouse [graphical user interface], joystick, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121